Title: General Orders, 25 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Sunday Augst 25th 1782
                     Parole Poland
                     C.Signs Holland
                  Denmark
                  The Board of officers appointed to settle the rank of the subaltern Officers of the Connecticut Line have reported the following Arrangement—which the Commander in chief is pleased to approve and declare to be final—vizt.
                  No.Lieutenantsregimt1Ephraim Kimberly52David Judson43William Colfax54Nathn Beers35Chas Miller16Silas Goodall17Thaddes Keeler28John Mix39John Ball410Joseph Shaylor411Pownal Demming112Charles Fanning113James Lord414Simeon Avery515Aaron Benjamin516John Meigs317John Mansfeild418Cornelius Russell219Salmon Hubbel120Jno. Trowbridge421Ebenezr Wales122John Hobart423Ebenezr Frothingham324Thos Anderson525Hezh Hubbard126Isaac Keeler327Eli Barnum328Wm Baumont529Silas Holt130Joseph Wilcox231Jas Olmstead532Thos Starr233Philemon Hall234Nehemiah Gorham235Henry Dagget236Wm Lynn337Lebeus Loomes138Jno. Sherman439Giles Curtis440Robt Allen541Wm Henshaw242Danl Bradley343Joshua Whitney544Reubn Saunderson545Saml DeForrest246Jas Bennet247John White448Elias Robinson449Reuben Pride150Prentice Hosmer451Nathl H. Whiting352Isaiah Tiffany553Benjamn Demmick354Wm Higgans 155Saml Fling 456James Hide257David Beach258Wm Lord359Mathw Gregorry360Benjn Norton461Ebenerr Tanner262Benjamn Sutliffe463Samuel Haite564William Glynny165Joseph Clark566Abnor Cole567George Cotton168Wm Walmsley169Orias Goodrich170John Heart271John Cleveland472Soloman Pinto273Jacques Harman374Joel Smith 475Jacob Kingsbury376Joseph Rodgers277Phineas Beckwith178Aaron Keeler579Joshua Knap1
                   Doctor Noyes surgeon of the 4th Connecticut regiment will join the regiment of Light infantry commanded by Colonel Webb, instead of the Surgeon of the 5th Connecticut regiment ordered on that duty the 22d instant.
                  Those regiments that have not already compleated their infantry companies to three Commissioned officers are desired to do it immediately.
                  For fatigue tomorrow the 7th Massachusetts regiment.
               